DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                                 PAUL AARONS,
                                   Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D18-0109

                                [March 29, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael Rothschild,
Judge; L.T. Case No. 90-17084 CF10A.

  Paul Aarons, DeFuniak Springs, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN, and FORST, JJ., concur.


                            *           *          *

  Not final until disposition of timely filed motion for rehearing.